Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 54 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 54; what exact structure does the "optical detection means" correspond to in the specification and/or drawings? Such is necessary so that one may comprehend the structure and any equivalents.

	Note: For purposes of understanding metes and bounds of Claim 53, the “a handling means” (line 6) corresponds to “a stand” (Para 36 of Pub), and thus the claim calls for “a stand” and all equivalents of “a stand”.

Claims 40-54,56-59, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
As to claims 40 (last 7 lines) ,56 (lines 10-13 from bottom (i.e., limitation “c.”), how do a pair sensors (of complimentary sensor elements?) produce a (single?) signal that is proportional to a distance there between (per Para 104)?  What are these individual sensors?  The specification suggests (Para 104) that the pair of sensors may be “complimentary” (Para 104) in some/any regard, but complementary  distance” (line 3 from bottom of claim 40) value?  What might the algorithm be?  Consider that (A) such is claimed (in combination with remaining claim limitations); (B) the invention relates to a measuring device that moves an indentor, and employs 2 sensors to measure displacement of the indentor with 2 sensors; (C,D) the art of record does not provide for 2 sensors that carry such out in a indentor measuring device; (F,G) the application does not provide for such, as it does not provide for 2 sensor that somehow are employed such “a signal”, and provides no example of such.  

Claims 40-54,56-59 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claim 40, the last 7 lines are new, either by themselves or in combination with remaining limitations, as there is no support for a pair of individual sensors that provide a (single) distance signal (by themselves, and/or in combination with remaining limitations).  Para 104 of the specification calls for complimentary sensor elements to provide a signal; but 2 complimentary elements do not depict 2 different sensors.
As to claim 56, (lines 10-13 from bottom (i.e., limitation “c.”) are new, either by themselves or in combination with remaining limitations, as there is no support for a pair of individual sensors that provide a (single) distance signal (by themselves, and/or in combination with remaining limitations).  Para 104 of the specification calls for complimentary sensor elements to provide a signal; but 2 complimentary elements do not depict 2 different sensors.

Regarding claims and 56, consider that (A) such is claimed (in combination with remaining claim limitations); (B) the invention relates to a measuring device that moves an indentor, and employs 2 sensors to measure displacement of the indentor with 2 sensors; (C,D) the art of record does not provide for 2 sensors that carry such out in a indentor measuring device; (F,G) the application does not provide for such, as it does not provide for 2 sensor that somehow are employed such “a signal”, and provides no example of such.  

Claim(s) 55 is/are rejected under 35 U.S.C. 102(al) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Souluer 2001/0031077.
Souluer 2001/0031077 teaches (Figures 1,7) a device to detect signals during a scanning movement of an indenter 218 across the surface of a patient, the patient on a table and indenter on the patien, in an initial positon, in which the indenter for scanning is driven with a force generation means including a drive device 30,34 and magnetic transmission device, the transmission device including 2 magnets whose "north" poles 206,200 are oriented to one another, in which the drive movement of the drive device is transmitted through the transmission device positioning the indenter on the surface of the patient for scanning.
The specification does not include the term “specimen”.
As to claim 55, the woman is representative of the female person, and to that extent is a specimen. In the alternative, the portion of the breast particularly targeted by the tip 218 serves as a specimen that will suggest the health of the individual, and to that extent is a specimen.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861